Citation Nr: 0620750	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-38 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a back disorder.

Entitlement to service connection for a skin disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1958 to November 1960.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 decision by the Chicago Department of Veterans Affairs 
(VA) Regional Office (RO).  

A Travel Board hearing was held before the undersigned in 
July 2005.  The veteran was assisted at the hearing by an 
employee of the RO.  Unfortunately, the recording of that 
hearing could not be transcribed.  In an August 2005 letter, 
the Board advised the veteran of this, and offered him the 
choice of another Travel Board hearing, a hearing in 
Washington DC, a videoconference hearing, or to proceed 
without a hearing and have the case decided based on the 
record.  In September 2005 the replied both that he wanted to 
attend a Travel Board hearing and that he did not wish to 
appear at a hearing.  In October 2005 the Board remanded the 
case to the RO to schedule a hearing.  The RO made reasonable 
attempts to contact the veteran and clarify whether he still 
wanted a hearing, but was unsuccessful. (Notably, when an RO 
employee attempted to telephone the veteran, there was a 
message that the number had been changed.  At the new number, 
the employee was advised that the veteran was not available 
at such number.  A further search yielded no new number for 
the veteran.  As the veteran does not have a designated 
representative, contact through such individual or 
organization is not possible.  VA is not required "to turn up 
heaven and earth" to locate a veteran.  (See Hyson v. Brown, 
5 Vet. App. 262 (1993).  Consequently, the Board deems that 
it is now appropriate to begin adjudication of the veteran's 
claim based on the record. 

It is also notable that the RO adjudicated these claims de 
novo, apparently based on VCAA (the  claims had been denied 
as not well grounded prior to enactment of the VCAA).  When 
the Board remanded the case in October 2005, it was decided 
to consider the claims in like manner.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

At the July 2005 hearing (of which there is no transcript) 
the veteran indicated that he receives Social Security (SSA) 
disability benefits.  As medical records considered in 
conjunction with the SSA award may contain information that 
has bearing on the claims and are constructively of record, 
they must be secured and considered before a determination is 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
veteran also indicated that there may be outstanding records 
of past private medical treatment for the disabilities in 
question.  If available, such records, should be obtained 
prior to adjudication of the veteran's claims.

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the U. S. Court 
of Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

While some of the development sought below may be futile 
given that the veteran's current whereabouts are unknown, 
assistance mandated by law and regulation must nevertheless 
be attempted to the extent possible.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the criteria for 
rating back and skin disabilities in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain any VA treatment 
records pertaining to the veteran's back 
and skin disabilities from March 2004 to 
the present.  

3.  The RO should obtain from SSA copies 
of the medical records considered in the 
determinations on the veteran's 
application(s) for SSA disability 
benefits.  

4.  The RO should ask the veteran to 
identify with sufficient specificity all 
private treatment providers who have 
provided care for his back and skin 
disabilities (and whether records from any 
of these providers might be available).  
If he identifies any records that may be 
available from any source, the RO (with 
appropriate releases from the veteran) 
should secure any such records.  For any 
development sought that requires the 
veteran's cooperation, if his whereabouts 
remain unknown, the efforts to locate him 
(and last address where correspondence was 
sent) should be annotated in the record.  
The RO should also arrange for any further 
development that is suggested by the 
results of the development ordered above.

5.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.     

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


